Citation Nr: 0006464	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  95-10 154	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to a rating higher than 10 percent for a 
right knee disorder.

4.  Entitlement to a rating higher than 10 percent for a left 
knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
September 1992.  This case comes before the Board of 
Veterans' Appeals (Board), in part, from a February 1993 
rating decision by the RO which granted service connection 
and a noncompensable rating for a left knee disability; the 
veteran appealed for a higher rating.  In July 1994, the RO 
granted a higher 10 percent rating for the left knee 
disability, and the veteran continues to appeal for a higher 
rating for such condition.  Also in July 1994, the RO granted 
service connection and a 10 percent rating for a right knee 
disability; the veteran appeals for a higher rating.  He also 
appeals a February 1995 RO decision which denied service 
connection for a psychiatric disorder, and he appeals a June 
1995 RO decision which denied service connection for asthma.

The Board notes several other matters which are not on 
appeal.  In a February 1993 decision, the RO denied service 
connection for bilateral hearing loss, residuals of fractured 
vertebrae, a cervical spine disorder, bilateral ankle 
disorder, asbestos exposure, and gastroesophageal reflux.  
The veteran appealed such determination, but in June 1994 he 
withdrew his appeal as to these issues, and thus they are not 
before the Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 
& Supp. 1999); 38 C.F.R. § 20.204 (1999).  He also appealed 
the initial noncompensable rating for a service-connected low 
back disorder, assigned by the RO in a February 1993 
decision.  In July 1994, the RO assigned a higher 10 percent 
rating for the low back condition.  Subsequent statements 
from the veteran and his representative indicate satisfaction 
with the low back disability rating, and thus such issue is 
not before the Board.  AB v. Brown, 6 Vet.App. 35 (1993).  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim of service connection for asthma.

2.  The veteran has not submitted competent evidence to show 
a plausible claim of service connection for a psychiatric 
disorder.

3.  The veteran's right knee disability, including medial and 
lateral meniscus degeneration, is manifested by complaints of 
pain with minimal limitation of motion, and the joint is 
stable.

4.  The veteran's left knee disability, including 
degenerative joint disease, is manifested by complaints of 
pain with minimal limitation of motion, plus slight joint 
instability.


CONCLUSIONS OF LAW

1.  The claim of service connection for asthma is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of service connection for a psychiatric 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The criteria for a rating in excess of 10 percent for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5257, 5260, 
5261 (1999).

4.  The criteria for a rating of 20 percent for a left knee 
disorder (10 percent for arthritis with limitation of motion, 
plus 10 percent for instability) have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 
5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Medical records show that prior to his military service the 
veteran injured his left knee in 1975 and in April 1976 
underwent a left knee medial meniscectomy (for a torn 
cartilage) with removal of a joint body.

The veteran had active military service from June 1978 to 
September 1992.  His service medical records show that in 
April 1979 he presented for treatment with a complaint that 
he "passed out."  The impression was questionable anxiety.  
There was no later treatment in service for nervous symptoms.  
His service medical records show that he was treated on 
numerous occasions for bilateral knee complaints.  The 
complaints referable to his knees were variously diagnosed as 
chondromalacia, tendonitis, and knee strain.  In May 1991, he 
underwent arthoscopic surgery on the left knee with removal 
of a loose body.  The service medical records are negative 
for asthma or a chronic psychiatric disorder.  Numerous 
periodic service examinations, including an August 1992 
separation examination, revealed the veteran had normal lungs 
and a normal psychiatric sytem.  On the history form for the 
separation examination, the veteran denied a history of 
asthma, depression, excessive worry, or nervous trouble of 
any sort.  He reported he had occasional trouble sleeping 
related to stress.

In October 1992, the veteran filed a claim of service 
connection for a bilateral knee disorder.

In November 1992, the RO mistakenly sent the veteran a form 
letter concerning claims for compensation for nervous 
disorders.  In a December 1992 response, the veteran stated 
he was not claiming a nervous disorder.

On December 1992 VA examination, the veteran complained of 
bilateral knee pain.  Examination of the knees revealed no 
swelling, deformity or angulation.  Degenerative joint 
disease of the left knee, post operative twice, and minimal 
osteoarthritis of the right knee were diagnosed.  December 
1992 X-ray studies of the knees were normal.

The RO, in a February 1993 decision, granted service 
connection (by aggravation) for degenerative joint disease of 
the left knee, assigning a noncompensable rating.  The RO 
denied service connection for a right knee disorder.

In September 1993, the veteran filed a claim of service 
connection for a psychiatric disorder.

In September 1993, the veteran was seen at a Vet Center, and 
he was then referred to the VA mental health clinic where he 
was seen in October 1993.  The September and October 1993 
records both note that the veteran was attempting to adjust 
to a series of set-backs including a loss of his 14 year 
career with the Marines, bankruptcy, a recent automobile 
accident, and trying to establish independent living from 
parents.  Outpatient treatment reports from 1993-1994 show 
the veteran and his wife received counseling due to marital 
problems.  

Physical therapy reports from November 1993 show the veteran 
complained of increased left knee pain.  During this time, 
the left knee had decreased range of motion, swelling and 
tenderness to palpation.

A November 1993 examination report by Timothy E. Johnson, 
D.C. (chiropractor) reveals the veteran complained of left 
knee pain.  The veteran claimed the pain had become more 
frequent with the requirements of bending and filing at work.  
Physical examination of the left knee revealed mild swelling 
in the medial knee joint.  Flexion of the knee was to 140 
degrees with some pain.  Extension of the knee was full and 
firm.  McMurray's test was negative.  The examiner noted the 
veteran received physical therapy due to left knee pain.  The 
diagnosis was possible recurrent medial meniscus tear of the 
left knee.

A December 1993 MRI of the left knee revealed an impression 
of post-surgical changes of resection of most of the medial 
meniscus.  The report noted that there was a small remnant of 
the posterior horn of the meniscus and there was degenerative 
changes involving the posterior horn of the lateral meniscus.  
There was no definite tear extending to an articulating 
surface.  The anterior cruciate ligament was attenuated but 
intact.  The posterior cruciate ligament as well as the 
medial and lateral collateral ligament appeared intact.

A January 1994 examination report by Timothy E. Johnson, D.C. 
reveals the veteran had continued therapy for ongoing 
residual and sequelae of injuries he received of the 
lumbosacral spine as a result of a motor vehicle accident in 
May 1993.  He stated he also treated the veteran for 
complaints of left knee pain.  Examination of the left knee 
revealed minimal tenderness in the medial knee joint with no 
present swelling.  Flexion of the knee was to 150 degrees 
with mild pain in extension.  The knee was full and firm.  
McMurray's test was negative.  The diagnosis was possible 
recurrent medial meniscus tear of the left knee.

In February 1994, Dennis M. Lox, M.D. wrote that the veteran 
had been under his care for injuries sustained in a motor 
vehicle collision in May 1993 from which he sustained a 
lumbar strain.  Dr. Lox stated the veteran had been treated 
conservatively with anti-inflammatories and physical therapy.  
He reported the veteran had recently complained of more left 
knee pain, with a previous history of meniscal tear.  An MRI 
revealed no frank tear.  There was some fraying of the 
posterior horn of the medial meniscus and post-surgical 
changes of the medial meniscus and subchondral sclerosis.  
His knee pain had improved but he remained with some medial 
joint line tenderness.

In an April 1994 letter, Timothy E. Johnson, D.C. stated the 
veteran had been under his treatment over the past few months 
due to injuries received as a result of a motor vehicle 
accident.  He stated the primary injuries involved the low 
back.  He stated the veteran also aggravated a pre-existing 
left knee disorder due to alteration in bending, utilizing 
his hips and knees more in bending in order to prevent 
exacerbation of his low back.  He stated the veteran was 
undergoing a supervised rehabilitative strengthening exercise 
program in order to strengthen the areas of his low back and 
lower extremities, which had been deconditioned as a result 
of his injuries.

In May 1994, the veteran reported to the VA medical clinic 
with complaints of right knee pain with weight bearing.  The 
examiner recommended that the veteran not undertake any 
frequent bending or kneeling for 7 days.  He was to use 
crutches for 7 days.

May 1994 X-ray studies of the right knee revealed a normal 
right knee.  A May 1994 MRI of the right knee revealed Grade 
II degeneration extending from the body to the posterior horn 
of the medial meniscus, Grade II degeneration at the anterior 
horn of the lateral meniscus, and Grade I degeneration at the 
posterior horn of the lateral meniscus.  There was no 
evidence of tears and no other significant findings.

A May 1994 psychiatric report shows the veteran had a recent 
bout of severe anxiety and depression and that he had 
improved somewhat with medication.  The diagnosis was major 
depression, in partial remission. 

He received outpatient treatment for knee complaints in June 
1994.  Examination during this time showed the left knee had 
0 to 120 of flexion.  There was no medial or lateral laxity.  
He had good anterior and posterior cruciate ligaments.  There 
was crepitus but no swelling.  Examination of the right knee 
revealed 0 to 100 degrees of flexion.  His medial cruciate 
ligaments, lateral cruciate ligaments, posterior cruciate 
ligaments and anterior cruciate ligaments were all good.  
There was no effusion or crepitus

During a June 1994 RO hearing, the veteran testified he 
injured his left knee at the age of 15.  He stated he had no 
problems with that knee until 1991.  He claimed he developed 
problems with his knees after a 5 mile run.  He stated that 
he now had problems with both knees and that he was advised 
to stay off of them.  He stated he was given a wheelchair, 
crutches, and knee braces due to his bilateral knee 
disability.  He attended the hearing in a wheelchair.  He 
stated he used crutches around the house.  He related he wore 
bilateral knee braces for stability.  He stated that he could 
not drive and had difficulty showering and dressing due to 
the bilateral knee disorder.  He and his wife testified that 
he had a mental disorder which was incurred in service.  He 
stated the problems he had with his supervisors in service 
caused a mental disorder.  He claimed he talked to a priest 
in service regarding the difficulties he was having.  He 
stated he had planned suicide attempts on two occasions.  He 
stated he was currently diagnosed as having major depression.

In a July 1994 statement, a former service associate stated 
that she was aware of the veteran's problems in service.  She 
related the veteran's knee problems led to problems with his 
military career.  She stated it was her opinion that the 
injustice the veteran received in service was related to the 
problems he was now having.

When treated for knee complaints in July 1994, he was 
diagnosed as having bilateral chondromalacia.  

A July 1994 VA psychiatric outpatient treatment report notes 
the veteran was fired and he was depressed and anxious.  The 
assessment was brief adjustment disorder and major 
depression.

On July 1994 VA psychiatric examination, the veteran related 
he was harassed during service and that he was "treated like 
crap" because he took care of his men.  He reported that 
since leaving service, he had had problems getting work.  He 
stated he had to go through unemployment and bankruptcy and 
he recently received a termination notice from his current 
employer (VA).  The examiner noted the veteran had been 
diagnosed as having major depression and was on medication 
for such illness.  Based on information received during 
examination, including mental status findings, the 
psychiatrist diagnosed recurrent major depression and 
dependent personality traits.  The psychosocial stressors 
were recent job termination and financial status (i.e. 
bankruptcy).

On July 1994 VA orthopedic examination, the veteran 
complained of bilateral knee pain, the left more than the 
right.  The veteran stated he was presently a file clerk at 
the RO and had to be on his feet about eight hours a day.  He 
stated he took Salsalate 2 tablets three times a day.  
Physical examination revealed a 6 centimeter scar on the 
medial aspect of the left knee and three small scars on the 
right knee from arthroscopy.  The veteran reported having 
pain in the right knee in 1972 while working for the RO.  He 
claimed the pain on the right knee was related to the 
problems on the left knee.  The veteran used a brace on both 
knees with some improvement.  He also used two Canadian 
crutches as prescribed by the orthopedist.  He stated he used 
a regular wheelchair at times.  Physical examination revealed 
lateral instability of the left knee.  There was no swelling 
or deformity of the knees.  Flexion of the right knee was 
from 0 to 90 to 110 degrees and flexion of the left knee was 
from 0 to 90 to 120 degrees.  Extension of the right knee was 
from 110 to 90 to 0 degrees and extension of the left knee 
was from 120 to 90 to 0 degrees.  The diagnoses were status 
postoperative medial meniscectomy of the left knee 1975, 
status postoperative removal of loose body on the left knee 
in 1991, and medial and lateral meniscus degeneration of the 
right knee by MRI scan done in May 1994.

In July 1994, the RO hearing officer granted service 
connection for medial and lateral meniscus degeneration of 
the right knee, assigning a 10 percent rating; and granted a 
higher rating to 10 percent for degenerative joint disease of 
the left knee.

In an August 1994 statement, the veteran disagreed with the 
assigned ratings for right and left knee disorders.

A letter received in October 1994 from the Vet Center's team 
leader shows the veteran was treated at the facility on 5 
occasions between September 1993 to October 1993.  The team 
leader stated the veteran was in crisis.  He stated the 
veteran was suicidal, depressed, had panic attacks and was 
scared because of a loss of his career in the Marine Corps, 
new job of less status, living with his parents and not 
getting along, and financial hardship.  He reported the 
veteran was referred to the VAMC mental health clinic.  
Associated outpatient treatment sessions from September 1993 
to October 1993 document the veteran's personal and financial 
difficulties once leaving service.

The RO, in a February 1995 decision, denied service 
connection for a psychiatric disorder.

In a March 1995 statement, the veteran related he continued 
to maintain that his bilateral knee condition was more 
disabling than reflected in the ratings assigned.  He stated 
he had lost employment because of his bilateral knee disorder 
and that he was prevented from living a normal life.  He 
stated there were many things he was unable to do that men 
with two healthy knees could do.  He stated his bilateral 
knee disability had affected his life greatly.

A March 1995 private allergy evaluation report reveals the 
veteran reported having a 6 year history of wheezing and 
occasional shortness of breath.  He stated he was not 
conscience of his symptoms.  His wife stated she had noticed 
that he seemed to wheeze a lot and become out of breath 
easily.  The diagnoses were perennial allergic rhinitis and 
asthma.  The physician stated that pulmonary function tests 
revealed moderate obstructive airway disease of both the 
large and small airways.  There was significant improvement 
after bronchondilation with nebulized Proventil, diagnostic 
of reactive airway disease.  An April 1995 follow-up 
treatment report reveals the veteran's symptoms were improved 
with regular use of an inhaler.  The assessment was asthma 
with extrinsic component.

In April 1995, the veteran filed a claim of service 
connection for asthma.  He stated that he was originally 
treated for a reflux condition while in service but that he 
believed that the chest pain he experienced was due to asthma 
and not a digestive disorder.

VA psychiatric outpatient treatment reports from 1994-1995 
show the veteran and his wife were treated for marital 
relationship problems.  During this time, the veteran was 
diagnosed as having major depression, an adjustment disorder, 
and depression. 

In June 1995, the RO denied service connection for asthma.

January 1996 pulmonary function tests revealed a diagnosis of 
asthma.

During a February 1996 RO hearing, the veteran testified he 
did not realize until 1993 that he suffered from a mental 
illness.  He stated his illness probably started back in 1987 
or as early as 1986.  He stated he was counseled by a 
chaplain because of the troubles he had at work.  He 
testified he left the service to get out of the mental stress 
he was encountering.  He stated he first talked with his 
priest about his problems in September 1993.  He reported he 
then was treated at the Vet Center.  He stated that he was 
then treated at the VAMC on the suggestion of his Vet Center 
counselor.  He related he was presently on medication due to 
a psychiatric disorder.  The veteran's wife testified she 
noticed the veteran's mental status changing approximately 2 
years prior to the veteran's discharge from service.  She 
stated the veteran was "antsy," moody, and jumpy.  She 
reported the veteran continually stated he hated the military 
and wanted to get out.  She stated the veteran's officers 
were cruel to him.  She reported that the marriage counseling 
they received was a result of the veteran's nervous disorder.  
The veteran stated he had a psychiatric disorder which made 
him uncomfortable with people in authority.  The veteran and 
his wife stated he now had problems with his memory.  With 
respect to the claim of service connection for asthma, the 
veteran's wife testified that the veteran had wheezing in 
service which she claimed was the onset of asthma.  The 
veteran stated he attributed the wheezing to stomach problems 
while he was in service.  He stated he had tightness in the 
chest in service but never paid any close attention to the 
tightness.  

The representative pointed out that the medical statement 
that the veteran had asthma for the past 6 years was based on 
information from the veteran and his wife.  Pertaining to his 
bilateral knee disorder, the veteran stated that his left 
knee was worse than the right.  During the hearing, the 
veteran pointed out he wore a articulated hinge brace on the 
left knee and on the right knee he wore an elastic brace with 
metal bands.  He stated he had problems negotiating stairs.  
He stated he took medication for a bilateral knee disorder.  
He reported that sometimes he used crutches and that he had a 
wheelchair which he had not used in a while.  He stated the 
doctor did not encourage him to use a wheelchair.  He related 
he was in school and had to do a lot of walking which 
aggravated his bilateral knee disorder.  The veteran's wife 
testified regarding the problems the veteran had due to the 
bilateral knee disorder.  She stated the veteran had problems 
doing his job as a file clerk and that he had problems doing 
certain things around the house.

In February 1996, the veteran submitted a list of medication 
he was currently taking.

In a February 1996 statement, the veteran maintained that the 
condition now diagnosed as asthma had its inception while he 
was on active duty with the Marine Corps but it was 
misdiagnosed.  He stated he thought for a time that he was 
developing a heart condition because of the pains in his 
chest, shoulder and arm.  He claimed that at no time did 
Marine Corps medical personnel suggest the condition was 
anything else and they did not conduct any testing, other 
than and EKG (which was normal).  He noted that his wife 
testified that she noticed the wheezing and shortness of 
breath long before he recognized it as a problem.

On February 1998 VA orthopedic examination, the veteran 
stated the left knee was painful and occasionally gave out.  
He stated he did not fall.  He stated he had locking once in 
a while at 30 degrees of flexion.  He claimed locking had 
never lasted more than a minute or two.  He reported he had 
bilateral snapping in his knees, but no crunching or 
grinding.  He claimed both knees swelled.  He stated the pain 
in the left knee was mostly laterally and in the right knee 
mostly medially.  Physical examination revealed the veteran 
wore an elastic sleeve with bilateral metallic hinged 
supports.  He was told to do away with the brace but he felt 
that the brace helped him.  He walked without a limp.  
Evaluation of the knees revealed no effusion on either side.  
Bilaterally there was a full range of motion.  On the right, 
medial ridging was 1+ and on the left was 2+.  Patellofemoral 
crepitation on the right was 1+ and 2+ and on the left 3+.  
The general alignment was good.  Evaluation of the ligaments 
revealed only a minimal wiggle in the left medial joint of 
less than 0.25 cm.  The drawer signs, the Lachman signs, and 
the McMurray signs were negative bilaterally.  X-ray studies 
of the knees were negative except for some marginal early 
spurring of each kneecap.  The impression was bilateral 
chondromalacia patellae, meniscus degeneration of the right 
knee by MRI, and early or minimal degenerative joint disease 
of the left knee.  The examiner commented that the veteran's 
knees exhibited no weakened movement or excess fatigability 
or incoordination.

II.  Analysis

A.  Service connection for asthma and a psychiatric disorder

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).




1.  Service connection for asthma

The Board notes the veteran's service medical records, 
including the service separation examination, are negative 
for a diagnosis of asthma.  On the August 1992 separation 
examination, the veteran's lungs were normal.  In fact, the 
veteran denied a past history of asthma.  He was discharged 
from service in September 1992.  The veteran was first 
diagnosed as having asthma in March 1995, approximately 2 1/2 
years following service discharge, and he has not presented 
any competent medical evidence showing that such asthma is 
related to service.  A well-grounded claim must be supported 
by evidence, not just allegations.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The veteran's and his wife's assertion 
that the wheezing and chest pain he had in service 
represented the onset of asthma cannot be considered 
competent medical evidence to well ground his claim of 
service connection, since they are laymen who have no 
competence to give a medical opinion on diagnosis or 
causation.  Grottveit v. Brown, 5 Vet.App. 91 (1993).  

The Board notes a March 1995 allergy report states that the 
veteran had a 6 year history of wheezing and occasional 
shortness of breath. From the context of the report, it 
appears the doctor was only reciting the veteran's self-
reported lay history (see February 1996 RO hearing).  A  bare 
transcription of lay history is not transformed into 
competent medical evidence, as required for the veteran's 
service-connected claim to be well grounded, merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet.App. 406 (1995).  In addition, the 
report does not show the veteran had asthma in service.  
Moreover, the report does not link any claimed wheezing in 
service to the post-service asthma.

In the absence of competent medical evidence of a nexus 
between post-service asthma and service, the claim for 
service connection is implausible and must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.




2.  Service connection for a psychiatric disorder

The veteran's service medical records, including his August 
1992 discharge examination are negative for a diagnosed 
psychiatric disorder.  The Board notes that in April 1979, 
the veteran complained of passing out and assessed as having 
questionable anxiety.  However, no further nervous symptoms 
were noted in service, and the service records show no 
chronic acquired psychiatric disorder.  Numerous periodic 
examinations, including the August 1992 separation 
examination, show a normal psychiatric system.  The veteran 
was discharged from service in September 1992.

There is no evidence of a psychosis within the year after 
service as required for a presumption of service incurrence 
for such condition.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The record demonstrates that beginning in September 1993, a 
year after service, the veteran began receiving psychiatric 
treatment for symptoms attributed to a series of set-backs.  
These set-backs were described as loss of a 14 year military 
career, bankruptcy, recent automobile accident, and trying to 
live independent from his parents.  From 1993 to 1994, he 
received marital counseling.  In May 1994, the veteran was 
diagnosed as having major depression which was in partial 
remission.  Reports from 1994 to 1995 also show he was 
diagnosed as having an adjustment disorder.  The veteran has 
not submitted any competent medical evidence showing that his 
post-service diagnosis of major depression and an adjustment 
disorder are linked to his military service.

The Board notes the assertions of the veteran's, his wife, 
and his service associate that his current problems are due 
to mistreatment by his supervisors while in service.  
However, no medical evidence has been submitted to support 
this assertion; as laymen, they have no competence to give a 
medical opinion on diagnosis or causation, and their 
statement on such matters do not serve to make the claim well 
grounded.  Grottveit, supra.  

In the absence of medical evidence of a nexus between service 
and a current psychiatric disorder, the claim for service 
connection for a psychiatric disorder is implausible, and 
thus the claim must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.

B.  Higher ratings for right and left knee disorders

The veteran's claims for a rating higher than 10 percent for 
the service-connected right knee disorder (medial and lateral 
meniscus degeneration) and for a rating higher than 10 
percent for the service-connected left knee disorder 
(degenerative joint disease) are well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with her claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The RO has assigned separate 10 percent ratings for the 
veteran's right and left knee disorders under 38 C.F.R. 
§ 4.71a, Code 5257.  This code provides a 10 percent rating 
for slight recurrent subluxation or lateral instability of 
the knee, and a 20 percent is assigned when it is moderate.  

With respect to the right knee, examinations and outpatient 
treatment reports from 1993 to 1998 are negative for any 
instability or subluxation of the right knee.  As the veteran 
is not shown to have even a slight degree of recurrent 
subluxation or lateral instability of the right knee, a 
compensable rating is not warranted under Code 5257.  
38 C.F.R. § 4.31.  

Medical reports from 1993 to 1998 show that the left knee 
usually had negative Lachman, McMurray, and Drawer signs.  In 
June 1994, he was noted to have no medial or lateral laxity.  
He had good anterior and posterior cruciate ligaments.  In 
July 1994, the examiner noted some left knee lateral 
instability, and on February 1998 evaluation of the ligaments 
only a minimal wiggle in the left medial joint of less than 
0.25 cm was noted.  These findings represent no more than 
slight instability.  Thus, a rating in excess of 10 percent 
under Code 5257 is not warranted for the left knee.  There is 
no evidence showing moderate instability or subluxation of 
the left knee.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate limitation-
of-motion diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.  

Medical reports from 1993 to 1998 show the veteran had 0 
degrees of extension of both the right and left knee, which 
is full, and he had limitation of flexion of the right knee 
which was no worse than 100 degrees and limitation of flexion 
of the left knee which was no worse than 120 degrees.  On 
most recent VA examination in 1998, the veteran had a full 
range of motion of both knees.  If the veteran's right and 
left knee disorders were strictly rated under either Code 
5260 or 5261, each knee would be assigned a noncompensable 
rating.  

The medical evidence suggests that minimal left knee 
arthritis has been confirmed by X-rays, and the records as a 
whole show minimal limitation of motion due to pain on use.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  This supports a 10 percent rating for the 
left knee condition under Codes 5003-5010.  As previously 
discussed, a 10 percent rating is warranted for left knee 
instability under Code 5257.  Recent precedent opinions of 
the VA's General Counsel permit separate ratings for 
arthritis with limitation of motion of a knee (Codes 5003-
5010) and for instability (Code 5257).  See VAOPGCPREC 9-98 
and 23-97.  With this in mind, the Board finds that the 
veteran is entitled to a higher rating of 20 percent for his 
left knee disability (i.e., 10 percent for arthritis with 
limitation of motion, plus 10 percent for instability).  

As to the right knee, there is evidence of cartilage 
degeneration, although arthritis has not been clearly shown 
by X-rays.  Even assuming there is arthitis of the right 
knee, the minimal limitation of motion of that knee would 
support no more than a 10 percent rating under Codes 5003-
5010, even when the effects of pain on use are considered. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  As 
previously discussed, the right knee is stable, and a 
compensable rating is not warranted under Code 5257.  
Regardless of what code is used to rate the right knee 
disorder, no more than an overall 10 percent disability is 
warranted.  The Board finds that the preponderance of the 
evidence is against a rating higher than 10 percent for the 
right knee disability; thus, the benefit-of-the-doubt rule 
does not apply, and the claim for a higher rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board also notes that it does not have the authority to 
assign extraschedular ratings in the first instance.  This 
case does not involve an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  There have been no recent hospitalizations 
for the knee conditions, and there is no evidence of marked 
interference with employment in recent years due to knee 
disabilities beyond the industrial impairment acknowledged by 
the schedular rating.  Thus, referral of the case to 
appropriate VA officials, for consideration of an 
extraschedular rating, is not warranted.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Service connection for asthma is denied.

Service connection for a psychiatric disorder is denied.

A rating higher than 10 percent for a right knee disorder is 
denied.

A higher rating of 20 percent for a left knee disorder (10 
percent for arthritis with limitation of motion, plus 10 
percent for instability) is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

